DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants response of 8/29/2022 has been considered and entered in the record. Claims 1-20 are under consideration. The rejections of record are maintained. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12 and 14-20 are  rejected under 35 U.S.C. 103 as being unpatentable over  Sung et al (KR 20110120143) in view of Wells et al (US 2020/0020529) for the reasons of record.
With respect to Claim 1, Sung et al discloses  positioning a substrate in a first processing chamber  (Figure 6, 200, plasma apparatus) comprising a first processing volume, the substrate comprising a silicon containing layer, exposing a silicon-containing layer to the hydrogen -or deuterium plasma in the first processing volume (page 6, last two paragraphs to second full paragraph of page 7), the substrate maintained at a temperature of about 100 degrees Celcius to about 1100 degrees Celcius during the exposing (third full paragraph of page 7), the exposing forming a nucleated substrate (last paragraph of page 6); subsequent to the exposing, performing a thermal anneal operation on the substrate (page 7, fourth and fifth full paragraphs) . See Figures 6-7 and corresponding text.
Sung et al differ from the Claims at hand in that Sung  et al does not disclose “the substrate comprising a channel structure disposed within a film stack on the substrate, the channel structure having an aspect ratio greater than about 20:1; and at a flow rate of about 10 sccm to about 5000 sccm for the plasma”.
Wells et al is relied upon to disclose the crystallization of a silicon channel structure  (36) disposed within a film stack (18 and 20) on the substrate, having a high aspect ratio. See Figure 1 and corresponding text; and paragraphs 19-25 and 35.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the process of Sung et al, to form the device of Wells et al, for its known benefit in the art of crystallizing amorphous silicon. The use of a known process as disclosed by Sung et al, for its known benefit of crystallizing amorphous silicon, to form a memory device which requires the crystallization of amorphous silicon, would have been prima facie obvious to one of ordinary skill in the art. Moreover, with respect to the aspect ratio of the device and the flow rate of hydrogen plasma, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the optimum flow rate would be within the skill of one of ordinary skill in the art to optimize the crystallization reaction. Furthermore, in the present case, the same general reaction conditions are disclosed, and the selection of the aspect ratio would be within the skill of one of ordinary skill in the art to optimize the performance and/or storage capacity of the memory device.
With respect to Claim 4, and the limitation “ positioning the nucleated substrate in a second processing chamber comprising a second processing volume, and performing the thermal anneal operation on the substrate”, Sung et al discloses the formation of a nucleated substrate and a thermal anneal. See last 10 lines of page 6 to the seventh paragraph of page 7. Official Notice is taken that the use of a second chamber to perform a second process is notoriously well known in the art.
With respect to Claim 5, and the limitation “wherein performing the thermal anneal operation comprises a temperature of about 400 degrees Celcius to about 1100 degrees Celcius for about 10 minutes to about 2 hours, at a pressure of about 1 Torr to about 3800 Torr”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the optimum temperature, time and pressure would be within the skill of one of ordinary skill in the art to optimize the crystallization reaction.
With respect to Claim 6, with respect to the limitation “exposing the silicon containing layer to the hydrogen -or-deuterium plasma in the first processing volume comprises flowing the hydrogen-or-deuterium plasma into the first processing volume at a flow rate of about 100 sccm to about 1500 sccm”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the flow rate would be within the skill of one of ordinary skill in the art to optimize the hydrogen plasma reaction.
With respect to Claim 7, and the limitation “wherein the exposing the substrate in the first processing volume occurs for about 1 minute to about 30 minutes, at a pressure of about 10mTorr to about 530 Torr” where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the time and pressure would be within the skill of one of ordinary skill in the art to optimize the hydrogen plasma reaction.
With respect to Claim 8,  and the limitation “the hydrogen-or- deuterium plasma is formed using an inductively coupled plasma source”, the Examiner takes Official Notice that inductively coupled plasma sources are notoriously well known in the semiconductor art.
With respect to Claim 9, and the limitation “ a system comprising an algorithm stored in a memory of the system, wherein the algorithm comprises a number of instructions which, when executed by a processor, causes the method of claim 1 to be performed”, the Examiner takes Official Notice that systems comprising algorithms stored in memories and executed by processors are  notoriously well known in the semiconductor art.
With respect to Claim 10, Claim 10 is rejected for the reasons as discussed with respect to Claim 1. Moreover, the plasma would inherently form radicals. Official Notice is taken of this fact.
With respect to Claim 11, the Sung et al and Wells references disclose exposing the channel structure to hydrogen radicals and heating the channel structure comprises heating the channel in the first processing volume as discussed above with respect to Claims 1 and 10. With respect to the limitation “at a temperature of about 400 degrees Celcius to about 1100 degrees Celcius for about 1 minute to about 30 minutes”,   where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the temperature and time  would be within the skill of one of ordinary skill in the art to optimize the reaction.
With respect to Claim 12, and the limitation the limitation “at a temperature of about 400 degrees Celcius to about 1100 degrees Celcius in a second volume”,  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the temperature  would be within the skill of one of ordinary skill in the art to optimize the crystallization reaction.
With respect to Claim 14, Wells et al discloses forming the film stack comprises depositing alternating oxide layers and nitride layers, or alternating oxide layers and polysilicon layers. See paragraph 19.
With respect to Claim 15, Claim 15 is rejected for the reasons as discussed above with respect to Claims 4, 10 and 14.
With respect to Claim 16, and the limitation “high aspect ratio features having aspect ratios greater than about 20:1” , as discussed with respect to Claim 1, wherein the same general reaction conditions are disclosed, and the selection of the aspect ratio would be within the skill of one of ordinary skill in the art to optimize the performance and/or storage capacity of the memory device.
With respect to Claim 17, and the limitation “the substrate is heated at the first temperature in a first process volume of a first process chamber and the nucleated silicon-containing layer of the substrate is heated to the second temperature in a second process volume of a second process chamber”, Sung et al discloses the formation of a nucleated substrate and a thermal anneal. See last 10 lines of page 6 to the seventh paragraph of page 7. Official Notice is taken that the use of a second chamber to perform a second process is notoriously well known in the art.
With respect to Claim 18, and the limitation “ a flow rate of the hydrogen radicals into the first process volume is about 10 sccm to about 5000 sccm” where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the flow rate would be within the skill of one of ordinary skill in the art to optimize the hydrogen radical reaction.
With respect to Claim 19, and the limitation “at a temperature of about 400 degrees Celcius to about 1100 degrees Celcius for about 1 minute to about 30 minutes”,   where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the temperature and time  would be within the skill of one of ordinary skill in the art to optimize the reaction.
With respect to Claim 20, and the limitation “wherein performing the thermal anneal operation comprises a temperature of about 400 degrees Celcius to about 1100 degrees Celcius for about 10 minutes to about 2 hours, at a pressure of about 1 Torr to about 3800 Torr”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). See In re Aller, 105 USPQ 233 (1955). In the present case, the same general reaction conditions are disclosed, and the selection of the optimum temperature, time and pressure would be within the skill of one of ordinary skill in the art to optimize the crystallization reaction.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Sung et al (KR 20110120143) in view of Wells et al (US 2020/0020529)  as applied to claims 1, 4-12 and 14-20 above, and further in view of Rabkin et al (US 2016/0181272) for the reasons of record.
Sung et al and Wells et al are relied upon as discussed above.
However, neither reference discloses that the plasma is formed from a hydrogen or deuterium containing gas in a remote plasma source or the formation of a 3D NAND film stack. 
Rabkin et al is simply relied upon to disclose the formation of a memory device which comprises a 3D NAND film stack, and the use of a remote plasma source. See paragraphs 113 and 81.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form a 3D NAND film stack in the process of Sung et al in view of Wells et al, as Sung et al in view of Wells pertain to high aspect memory devices, and Rabkin et al discloses that 3D NAND is a type of memory device. The formation of a specific type of memory devices would have been obvious to one of ordinary skill in the art, as Wells et al is broadly drawn to high aspect memory devices.
Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the remote plasma source in the process of Sung et al in view of Wells et al, for its known use in providing hydrogen plasma. The use of a known process as disclosed by Rabkin et al, for its known benefit of providing hydrogen plasma, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Rabkin et al disclose the hydrogen or deuterium plasma is formed from a hydrogen -or-deuterium containing gas in a remote plasma source. See paragraph 81.
With respect to Claim 3, Sung et al disclose the hydrogen -or-deuterium containing gas comprises a He, Ne, Ar, Kr, Xe , N2 or a combination thereof; and H2, D2 ,NH3 or a combination thereof. See first 3 paragraphs of page 7.
With respect to Claim 13, the film stack is a  3D NAND film stack and the channel layer is crystalline silicon. See paragraph 113 and Abstract.

			      Response to Applicants’ Arguments
Applicants’ argue that the combination of Sung and Wells would result in a situation where Well’s crystalline silica channel material would be coated with an electrically-conductive layer of metal and bordered by insulating materials on either side” and “Sung’s electrically -conductive layer of metal would frustrate the purpose of Wells’ electrically-insulating material layers”. Applicants’ cite MPEP 2143.01(V) to the effect that the proposed modification would render the prior the prior art invention being modified unsatisfactory for its intended purpose, and argue that Wells require insulating materials provided on the channel, whereas Sung requires a metal catalyst and results in the production of crystallized silica that has a layer of an electrically conductive metal provided on its outer surface.
The Examiner respectfully disagrees, as Sung discloses the advantage of its method resulting in lower amounts of metal (page 2, lines 10-30 and page 4, last 20 lines); discloses that the metal deposited is less than an atomic layer (page 3, lines 1-10); and discloses that the metal diffuses in the crystallized silica (page 6, lines 1-25). In view of the fact that the metal is in small amounts and diffused in the crystallized silica, and not on the surface as argued by Applicants, there is no evidence of record that “Sung’s electrically -conductive layer of metal would frustrate the purpose of Wells’ electrically-insulating material layers”.  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the process of Sung et al, to form the device of Wells et al, for its known benefit in the art of crystallizing amorphous silicon. The use of a known process as disclosed by Sung et al, for its known benefit of crystallizing amorphous silicon, to form a memory device which requires the crystallization of amorphous silicon, would have been prima facie obvious to one of ordinary skill in the art. With respect to the Rabkin et al reference, Applicants make the same arguments as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 21, 2022

/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812